Exhibit 10.2

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

J

1

19

 

 

 

 

2. AMENDMENT/MODIFICATION NO.

25

3. EFFECTIVE DATE

08-Mar-2010

4. REQUISITION/PURCHASE REQ. NO.

SEE SCHEDULE

5. PROJECT NO. (If applicable)

 

 

 

 

CODE   

  M67854

CODE   

   S1103A

 

 

6. ISSUED BY

 

COMMANDING GENERAL

MARINE CORPS SYSTEMS COMMAND

ATTEN: MRAP/CARL V. BRADSHAW

2200 LESTER STREET

QUANTICO, VA 22134-5010

 

7. ADMINISTERED BY (If other than Item 6)

 

DCMA ATLANTA

ATTN: DIANNE ROBERTS, 2300 LAKE PARK DRIVE

SUITE 300

SMYNRA, GA 30080

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

FORCE PROTECTION INDUSTRIES, INC.

OTIS BYRD

9801 HWY 78 STE 3

LADSON, SC 29456-3802

 

9A. AMENDMENT OF SOLICITATION NO.

 

 

9B. DATED (SEE ITEM 11)

 

x

10A. MOD. OF CONTRACT/ORDER NO.

M67854-07-D-5031-0012

 

 

 

 

CODE: 1EFH8

FACILITY CODE

x

10B. DATED (SEE ITEM 13)

08-Apr-2009

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨  The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer.     ¨ is extended.  ¨ is not extended.

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15 and returning      copies of the amendment; (b)
By acknowledging receipt of this amendment on each copy of the offer submitted;
or (c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PROIR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

 

A. 

THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONRTRACT ORDER NO. IN ITEM 10A.

 

 

 

 

B. 

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

 

 

 

x

C. 

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

FAR 43.103(a) Bi-lateral Agreement

 

 

 

 

D. 

OTHER (Specify type of modification and authority)

 

E.  IMPORTANT:  Contractor                        o is not,          x is
required to sign this document and return  1  copies to the issuing office.

 

14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Modification Control Number:  simsa102130

 

The purpose of this modification is to

 

1.  Extend ISS installation effort for SLIN2505AC Kuwait Life support, SLIN
2510AC - 2513AC ISS FSRs I-IV, SLIN2518AB Equipment Rental, and SCLIN 3093AA -
3097AA Kuwait OOONUS FSR Levels I-V, All 3000 series labor rates are a result of
changes made on P00079.

 

2.  Provide address for SLIN2527AC.

 

See Summary of changes.

 

All other terms and conditions remain unchanged.

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

Otis Byrd

Vice President of Contracts

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

CARL V. BRADSHAW   /  CONTRACTING OFFICER

TEL:                                                     EMAIL:

 

 

 

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

 

 

 

 

 

 

/s/ Otis Byrd

 

3/8/2010

By

                /s/ Carl V. Bradshaw

 

              3/8/2010

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

EXCEPTION TO SF 30

 

30-105-04

 

STANDARD FORM 30 (Rev. 10-83)

APPROVED BY OIRM 11-84

 

 

 

Prescribed by GSA

 

 

 

 

FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

SECTION A - SOLICITATION/CONTRACT FORM

 

The total cost of this contract was increased by $26,192,013.56 from
$274,369,268.82 (EST) to $300,561,282.38.

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

SUBCLIN 2505AC is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2505AC

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

Kuwait ISS FSR Life Support Oshkosh

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide ISS FSR Life Support to include Housing, and
Transportation (buses and SUVs). Billing is authorized monthly, 1 each is equal
to one month of support.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN BB

 

 

 

 

 

$

[***

]

 

 

CIN: M6785410RCAAAY800020011

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

SUBCLIN 2510AC is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2510AC

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

ISS FSR I Kuwait

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide ISS FSR I IAW SOW paragraphs in C.12. The labor
category consist of Facilities and Safety Specialist, Material Handler,
Inventory Analyst, Administrative Support, Production Control Clerk, and Welder
I. A total of [***] personnel. Billing authorized monthly 1 each is equal to one
person for a month.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN BB

 

 

 

 

 

$

[***

]

 

 

CIN: M6785410RCAAAY80006

 

 

 

 

 

 

 

 

SUBCLIN 2511AC is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2511AC

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

ISS FSR II Kuwait

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide ISS FSR II IAW SOW paragraphs in C.12. The labor
category consist of Mechanical Technicians and Quality Inspector. A total of
[***] personnel support this requirement. Billing authorized monthly 1 each is
equal to one person for a month.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AD

 

 

 

 

 

$

[***

]

 

 

CIN: M6785410RCAAAY800020008

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

SUBCLIN 2512AC is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

2512AC

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

ISS FSF III Kuwait

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide ISS FSR III IAW SOW paragraphs in C.12. The labor
category consist of Quality Supervisor, Material Supervisor, Operation
Supervisor, Assistant Operation Supervisor, and Engineer III. A total of [***]
personnel support this effort. Billing is authorized monthly 1 each is equal to
one person for a month.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN AP

 

 

 

 

 

$

[***

]

 

 

CIN: M6785410RCAAAY800020007

 

 

 

 

 

 

 

 

SUBCLIN 2513AC is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2513AC

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

ISS FSR IV Kuwait

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide ISS FSR IV IAW SOW paragraphs in C.12. The labor
category consist of Senior Engineer and Site Lead. A total of [***] personnel
support this effort. Billing authorized monthly 1 each is equal to one person
for a month.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN BB

 

 

 

 

 

$

[***

]

 

 

CIN: M6785410RCAAAY800020009

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

CLIN 2518 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2518

 

 

 

 

 

 

 

$

[***

]

$

[***

]

 

 

Equipment Rentals

 

 

 

 

 

FFP

 

 

 

 

 

Equipment needed to support the ISS Installation.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

SUBCLIN 2518AB is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

2518AB

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

Equipment Rentals

 

 

 

 

 

FFP

 

 

 

 

 

Equipment needed to support the ISS Installation. Rental will be paid monthly
for 4 months. (1 ea = 1 month)

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP: M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER: M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN BB

 

 

 

 

 

$

[***

]

 

 

CIN: M6785410RCAAAY800020012

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

CLIN 3093 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

MAX AMOUNT

 

3093

 

 

 

UNDEFINED

 

 

 

$

[***

]

$

[***

]

 

 

Kuwait OCONUS FSR Level I

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide OCONUS Level I support IAW SOW paragraphs in C.11
and C.12. 1 each is equal to a 1 month Period of Performance (POP). Attachment
52 list labor categories that apply to a Level I.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***

]

 

SUBCLIN 3093AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3093AA

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

Kuwait OCONUS FSR Level I

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide OCONUS Level I support IAW SOW paragraphs in C.11
and C.12.  The labor category consist of Administrative Support, Facilities and
Safety Specialist, HR Generalist, Inventory Analyst, and Material Handler.  A
total of [***] personnel to support this effort.  1 each is equal to a 1 month
Period of Performance (POP).

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP:  M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER:  M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN BB

 

 

 

 

 

$

[***

]

 

 

CIN:  M6785410RCAAAY80002

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

CLIN 3094 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

MAX
QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3094

 

 

 

UNDEFINED

 

 

 

$

[***

]

$

[***

]

 

 

Kuwait OCONUS FSR Level II

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide OCONUS Level II support IAW SOW paragraphs in C.11
and C.12.  1 each is equal to a 1 month Period of Performance (POP).  Attachment
52 list labor categories that apply to a Level II.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAX NET AMT

 

$

[***

]

 

SUBCLIN 3094AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3094AA

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

Kuwait OCONUS FSR Level II

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide OCONUS Level II support IAW SOW paragraphs in C.11
and C.12.  The labor category consist of Quality Inspector, Configuration
Management, Induction Inspector, Mechanical Technician, and Welder II.  A total
of [***] personnel assigned in support of this effort.  1 each is equal to a 1
month Period of Performance (POP).  Attachment 52 list labor categories that
apply to a Level II.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP:  M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER:  M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN BB

 

 

 

 

 

$

[***

]

 

 

CIN: M6785410RCAAAY800020001

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

CLIN 3095 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3095

 

 

 

 

 

 

 

$

[***

]

$

[***

]

 

 

Kuwait OCONUS FSR Level III

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide OCONUS Level III support IAW SOW paragraphs in C.11
and C.12.  1 each is equal to a 1 month Period of Performance (POP).  Attachment
52 list labor categories that apply to a Level III.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

SUBCLIN 3095AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3095AA

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

Kuwait OCONUS FSR Level III

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide OCONUS Level III support IAW SOW paragraphs in C.11
and C.12.  The labor category consist of Material Supervisor and a Assistant
Operation Supervisor.  A total of [***] personnel in support of this effort.  1
each is equal to a 1 month Period of Performance (POP).

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP:  M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER:  M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN BB

 

 

 

 

 

$

[***

]

 

 

CIN: M6785410RCAAAY800020003

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

CLIN 3096 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3096

 

 

 

 

 

 

 

$

[***

]

$

[***

]

 

 

Kuwait OCONUS FSR Level IV

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide OCONUS Level IV support IAW SOW paragraphs in C.11
and C.12.  1 each is equal to a 1 month Period of Performance (POP).  Attachment
52 list labor categories that apply to a Level IV.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

SUBCLIN 3096AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3096AA

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

Kuwait OCONUS FSR Level IV

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide OCONUS Level IV support IAW SOW paragraphs in C.11
and C.12.  The labor category consist of Site Lead and Senior Engineer.  1 each
is equal to a 1 month Period of Performance (POP).

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP:  M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER:  M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN BB

 

 

 

 

 

$

[***

]

 

 

CIN: M6785410RCAAAY800020004

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

CLIN 3097 is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3097

 

 

 

 

 

 

 

$

[***

]

$

[***

]

 

 

Kuwait OCONUS FSR Level V

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide OCONUS Level V support IAW SOW paragraphs in C.11
and C.12.  1 each is equal to a 1 month Period of Performance (POP).  Attachment
52 list labor categories that apply to a Level V.

 

 

 

 

 

FOB: Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

SUBCLIN 3097AA is added as follows:

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

3097AA

 

 

 

[***

]

Each

 

$

[***

]

$

[***

]

 

 

Kuwait OCONUS FSR Level V

 

 

 

 

 

FFP

 

 

 

 

 

The Contractor shall provide OCONUS Level V support IAW SOW paragraphs in C.11
and C.12.  The labor category consist of ISS Theater Lead.  1 each is equal to a
1 month Period of Performance (POP).

 

 

 

 

 

FOB: Destination

 

 

 

 

 

MILSTRIP:  M6785410RCAAAY8

 

 

 

 

 

PURCHASE REQUEST NUMBER:  M6785410RCAAAY80002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET AMT

 

$

[***

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACRN BB

 

 

 

 

 

$

[***

]

 

 

CIN: M6785410RCAAAY800020005

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

SECTION E - INSPECTION AND ACCEPTANCE

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2505AC:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2510AC:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Origin

 

Government

 

Destination

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2511AC:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2512AC:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2513AC:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 2518AB:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 3093AA

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 3094AA:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 3095AA:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 3096AA:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

The following Acceptance/Inspection Schedule was added for SUBCLIN 3097AA:

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

 

Destination

 

Government

 

Destination

 

Government

 

 

SECTION F - DELIVERIES OR PERFORMANCE

 

The following Delivery Schedule item has been added to SUBCLIN 2505AC:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

POP 01-MAR-2010 TO
30-JUN-2010

 

N/A

 

N/A
FOB: Destination

 

 

 

 

The following Delivery Schedule item has been added to SUBCLIN 2511AC:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

POP 01-MAR-2010 TO
30-JUN-2010

 

N/A

 

N/A
FOB: Destination

 

 

 

 

The following Delivery Schedule item has been added to SUBCLIN 2512AC:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

POP 01-MAR-2010 TO
30-JUN-2010

 

N/A

 

N/A
FOB: Destination

 

 

 

 

The following Delivery Schedule item has been added to SUBCLIN 2513AC:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

POP 01-MAR-2010 TO
30-JUN-2010

 

N/A

 

N/A
FOB: Destination

 

 

 

 

The following Delivery Schedule item has been added to CLIN 2518:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

08-JUL-2009

 

[***]

 

N/A
FOB: Destination

 

 

 

 

The following Delivery Schedule item has been added to SUBCLIN 2518AB:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

POP
01-MAR-2010 TO
30-JUN-2010

 

N/A

 

N/A
FOB: Destination

 

 

 

 

12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

The following Delivery Schedule item for SUBCLIN 2527AC has been changed from:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

15-JAN-2010

 

[***]

 

MARINE CORPS LOGISTICS BASE
ALBANY, GA
JOHN LILY
TMO, MCLB BLDG 1221 DR 20
MF M99933
SET ASSY WHSE 1241 DR 13
ALBANY, GA 31704-5000
229-6397091
FOB: Destination

 

M99933

 

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

15-JAN-2010

 

[***]

 

MARINE CORPS LOGISTICS BASE
ALBANY, GA
JOHN LILY
TMO, MCLB BLDG 1221 DR 20
MF M99933
SET ASSY WHSE 1241 DR 13
ALBANY, GA 31704-5000
229-6397091
FOB: Destination

 

M99933

 

 

The following Delivery Schedule item has added to from SUBCLIN 2527AC:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

31-MAR-2010

 

[***]

 

MARINE CORPS LOGISTICS BASE
ALBANY, GA
JOHN LILY
TMO, MCLB BLDG 1221 DR 20
MF M99933
SET ASSY WHSE 1241 DR 13
ALBANY, GA 31704-5000
229-6397091
FOB: Destination

 

M99933

 

 

The following Delivery Schedule item has been added to SUBCLIN 3093AA:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

POP 01-MAR-2010 TO
30-JUN-2010

 

N/A

 

N/A
FOB: Destination

 

 

 

 

13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

The following Delivery Schedule item has been added to SUBCLIN 3094AA:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

POP 01-MAR-2010 TO
30-JUN-2010

 

N/A

 

N/A
FOB: Destination

 

 

 

 

The following Delivery Schedule item has been added to SUBCLIN 3095AA:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

POP 01-MAR-2010 TO
30-JUN-2010

 

N/A

 

N/A
FOB: Destination

 

 

 

 

The following Delivery Schedule item has been deleted from SUBCLIN 3096AA:

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

POP
01-MAR-2010 TO
30-JUN-2010

 

N/A

 

N/A
FOB: Destination

 

 

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation

 

Summary for the Payment Office

 

As a result of this modification, the total funded amount for this document was
increased by $26,192,013.56 from $274,369,268.82 to $300,561,282.38.

 

SUBCLIN 2505AC:

Funding on SUBCLIN 2505AC is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020011

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase  $[***]

 

Total:  $[***]

 

Cost Code: 0RCAAAY850CH

 

14

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

SUBCLIN 2510AC:

Funding on SUBCLIN 2510AC is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020006

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code: 0RCAAAY850CH

 

SUBCLIN 2511AC:
Funding on SUBCLIN 2511AC is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020008

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code: 0RCAAAY850CH

 

SUBCLIN 2512AC
Funding on SUBCLIN 2512AC is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020007

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code: 0RCAAAY850CH

 

SUBCLIN 2513AC
Funding on SUBCLIN 2513AC is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020009

 

15

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code: 0RCAAAY850CH

 

SUBCLIN 2518AB
Funding on SUBCLIN 2518AB is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020012

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code: 0RCAAAY850CH

 

SUBCLIN 3093AA
Funding on SUBCLIN 3093AA is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020002

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code: 0RCAAAY850CH

 

SUBCLIN 3094AA
Funding on SUBCLIN 3094AA is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020011

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase:  $[***]

 

Total:  $[***]

 

16

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-07-D-5031

001225

 

Cost Code: 0RCAAAY850CH

 

SUBCLIN 3095AA
Funding on SUBCLIN 3095AA is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020003

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code: 0RCAAAY850CH

 

SUBCLIN 3096AA
Funding on SUBCLIN 3096AA is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020004

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code: 0RCAAAY850CH

 

SUBCLIN3097AA
Funding on SUBCLIN3097AA is initiated as follows:

 

ACRN:  BB

 

CIN:  M6785410RCAAAY800020005

 

Acctng Data:  170110627A0 252 67854 067443 2D M67854

 

Increase:  $[***]

 

Total:  $[***]

 

Cost Code: 0RCAAAY850CH

 

(End of Summary of Changes)

 

17

--------------------------------------------------------------------------------